Name: Council Regulation (EEC) No 112/86 of 20 January 1986 amending Regulation (EEC) No 2918/85 putting up for sale in Ireland and Northern Ireland, for disposal in feedingstuffs, cereals held by the Irish and United Kingdom intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 86 Official Journal of the European Communities No L 17/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 112/86 of 20 January 1986 amending Regulation (EEC) No 2918/85 putting up for sale in Ireland and Northern Ireland, for disposal in feedingstuffs , cereals held by the Irish and United Kingdom intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, i Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 , of 29 October 1975, on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No , 3768/85 (2), and in particular Article 7 (5) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 2918 /85 (j) provides for the sale at a fixed price, for disposal in animal feed, of 125 000 tonnes of common wheat and/or barley, of which 55 000 tonnes of common wheat is to be transferred from United Kingdom intervention stocks and 70 000 tonnes of common wheat and/or barley is to come from inter ­ vention stocks held in Ireland ; whereas, when the measure was discussed, it was agreed that the quantities to be transferred from the United Kingdom to Ireland might be revised downwards if it appeared that the quantities held in intervention stocks in Ireland at the end of 1985 exceeded the 70 000 tonnes taken into consideration ; Whereas, pursuant to Article 1 (2) of Commission Regula ­ tion (EEC) No 3218/85 of 14 November 1985 on the disposal on the internal market by the Irish intervention agency of cereals for use in animal feed (4), the Irish authorities informed the Commission of the quantities of cereals held in intervention stocks on 6 December 1985 ; whereas these quantities amount to 110 000 tonnes of wheat and barley ; whereas the quantity to be transferred from the United Kingdom should, therefore, be adjusted, together with the date on which the Irish intervention agency assumes responsibility for the quantities trans ­ ferred , to take account of the time needed to carry out the said transfer, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2918 /85 shall be amended as follows : 1 . in paragraph 1 , the quantity '55 000 tonnes' shall be replaced by that of ' 15 000 tonnes'; 2 . in paragraph 2, the date '1 January 1986' shall be replaced by that of '1 February 1986'. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1986 . For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12 . 1985 , p. 8 . ' OJ No L 280 , 22 . 10 . 1985, p. 1 . (4) OJ No L 303 , 16 . 11 . 1985, p . 40 .